Bloodworth, J.
In order that the foregoing headnotes may be understood it is necessary only to add the following statement of facts: Plaintiff alleged in part that he was in the employ of the defendant railway company; that a strike existed in the shops in Savannah; that he was induced to return to work pending the strike, “being promised a continuous job and that he would be fully protected;” that he did return to work on August 31; that on September 18 the strike was over; that on September 21 the defendant *30discharged all the guards that it had put on duty to protect those strikers who had returned to work; that on September 22 while he was at work at the railway company’s shops in the scope of his employment and under promise of protection by the company and its officers, he was assaulted by returned strikers, beaten, and run off from the shops, and that “he suffered great mental and physical pain and anguish.” He alleged that the defendant was negligent in failing to prote'ct him as it had agreed to do, and prayed for damages. The case was submitted to a jury, and a verdict in favor of the defendant was returned.

Judgment affirmed.

Broyles, G. J„ and Luhe, J., concur.